DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on February 2, 2022 is acknowledged.  Claims 1 and 3-4 are amended and Claims 2 and 11 are canceled.  Thus, Claims 1, 3-10, and 12-13 are pending and are further examined on the merits in the U.S. National stage application. 

Claim Interpretation
Applicants elected Species III (Figs. 7 and 8) with Claims 1-13 drawn to the elected invention (second full paragraph on p. 2 in the Response to Election / Restriction filed on July 12, 2021).  Claims 1, 3-10, and 12-13 are examined with this understanding below.    
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore 
			if Fig. 8 shows one of the orbiting scroll rotated to the first position (Claim 1, line 15) or the orbiting scroll rotated to the second position (Claim 1, last two lines of Claim 1) there is no other drawing for the embodiment of Figs. 7 and 8 as elected by Applicants that show(s) the other first/second rotation position of the orbiting scroll so that the scope of these amended limitations in independent Claim 1 is understood.  To overcome this objection the Examiner requests Applicants clarify which of the recited first position/second position applies to Fig. 8 and include another drawing that represents the other rotated first/second position without adding new matter.    
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The amendments to the specification are acceptable except the amended Abstract (pp. 2 and 3 of Applicants’ reply, see the recommended minor corrections to the Abstract below).  

The amended Abstract is objected to because of the following informalities:
		“stationary scroll tooth” (Abstract, line 6) should be ‘stationary scroll wrap [[
		“moveable scroll tooth” (Abstract, line 7) should be ‘moveable scroll wrap [[
		The above corrections are recommended to ensure the Abstract is consistent with both the written description and the claims (see p. 9, second full paragraph, lines 7 and 8 and Claim 1, lines 4 and 5 and lines 8 and 9). 
	Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 1 and claims dependent thereon
	The element “a crescent-shaped compression cavity” (Claim 1 , line 11) in combination with the phrase “wherein the orbiting scroll comprises a first medium pressure passage that is configured to connect the [crescent-shaped] compression cavity with the back pressure chamber when the orbiting scroll is rotated to a first position relative to the fixed scroll” (Claim 1, lines 12-15) in combination with the phrase “wherein the fixed scroll comprises a second medium pressure passage that is configured to connect the [crescent-shaped] compression cavity with the back pressure chamber when the orbiting scroll is rotated to a second position relative to the fixed scroll” (Claim 1, lines 16-18) is not found described in the specification.  In contrast, Fig. 8 shows the first medium pressure passage of the orbiting scroll (which includes first medium pressure hole 32 in fluid communication with second medium pressure hole 33) connected to a first crescent-shaped compression chamber (A, Examiner’s ANNOTATED Fig. 8 of the Specification) and the second medium pressure passage (includes port 411 of second passage 41 of the fixed scroll, second passage 41 of the fixed scroll, and third passage 42 of the fixed scroll) connected to a second crescent-shaped compression chamber (B, Examiner’s ANNOTATED Fig. 8 of the Specification) not connect the back pressure chamber with the same crescent-shaped compression chamber).  Additionally, the specification describes a backflow preventing device (50, Fig. 7) blocks/closes off the second medium pressure passage (40, p. 15, lines 3-11) such that when the backflow preventing device (50) is blocked/closed there is no connection of the crescent-shaped compression cavity (B, Examiner’s ANNOTATED Fig. 8 of the Specification) with the back pressure chamber (“back pressure chamber”, Fig. 7) through the second medium pressure passage (40) regardless of the position of the orbiting scroll.   

    PNG
    media_image1.png
    546
    582
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 8 of the Specification
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The element “a crescent-shaped compression cavity” (Claim 1, line 11) in combination with the phrase “a first medium pressure passage…is configured to connected to the compression cavity” (Claim 1, lines 13 and 14) and in further combination with the phrase “a second medium pressure passage…is configured to connect to the compression cavity (Claim 1, lines 16 and 17) makes the claim indefinite in that it is not clear how one single crescent shaped cavity can be the two compression cavities (A and B) the need to respectively connect to the first medium pressure passage and the second medium pressure passage as shown in Examiner’s ANNOTATED Fig. 8 of the Specification above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 3-9, and 12 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over US4958993 (Fujio; issued on September 25, 1990) (FUJIO) in view of JPH02130284A (MIZUNO et al.; published on May 18, 1990) (MIZUNO) (an English Translation of MIZUNO was previously provided for Applicants’ convenience in conjunction with the Non-Final Office Action and was placed in the file of record as a Non Patent Literature document on November 9, 2021; the English Abstract for JPH02130284A is included with the filing of JPH02130284A which was listed on the Information Disclosure Statement (IDS) filed by Applicants on March 31, 2020).
	In reference to Claim 1, FUJIO teaches
		An enhanced vapor injection scroll compressor (title, Abstract, Figs. 1-20a, while Applicants’ have recited a vapor injection scroll compressor, the extended element name of Applicants’ scroll compressor is recited only in the preamble of Claim 1, and as such, this extended name for the scroll compressor is not given further patentable weight and FUJIO teaches a scroll compressor), comprising: 
			a compressor housing (two enclosure casings 101a+101b, in combination, col. 18, line 21, Fig. 15); 
			a main frame (main frame 105, col. 18, line 27) disposed in the compressor housing (101a+101b, in combination); 

			wherein the fixed scroll (115) comprises a second medium pressure passage (includes oil passage 138a, col. 19, line 22) that is configured to connect the compression cavity (includes first, second, and third compression chambers like what is shown in Fig. 7…51a, 51b, and 60b, col. 19, lines 57-66) with the back pressure chamber (139) when the orbiting scroll (118) is rotated to a second position relative to the fixed scroll (115).

	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a first medium pressure passage that is configured to connect the compression cavity with the back pressure chamber when the orbiting scroll is rotated to a first position relative to the fixed scroll at taught by MUZIO and incorporate this feature into FUJIO’s scroll compressor for the benefits of regulating/maintaining the back pressure chamber pressure for fixed scroll/orbiting scroll engagement during operation of the scroll compressor and also reduce undesired power loss generated through the communication hole (¶ 0001, lines 27-29 of MUZIO). 
	In reference to Claim 3 and similarly to Claim 1, FUJIO does not teach a first medium pressure passage.  MUZIO teaches a scroll fluid machine (title, Abstract, Figs. 1-5) that includes the first medium pressure passage (left communication passage 9, Fig. 1) comprising:

a first medium pressure hole (left opening 9a, ¶ 0001, line 49, Fig. 1) comprising a first end and a second end, the first end of the first medium pressure hole (9a) being connected with the first passage (the bottom of the vertical opening 9a is connected to the left first passage 9), the second end of the first medium pressure hole (9a) penetrating a side end face (the upper portion of the opening 9a is connected to a compression chamber, Fig. 1), adjacent to the fixed scroll (at least adjacent to 2b), of the orbiting scroll end plate (1a), the second end of the first medium pressure hole (9a) being connected with the compression cavity (the space created by the enmeshment of 2 and 1, Fig. 1) when the orbiting scroll (1) is rotated to the first position relative to the fixed scroll (2).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first medium pressure passage and the features associated therewith as taught by MUZIO and incorporate these features into FUJIO’s scroll compressor for the benefits of constructing a robust first medium pressure passage that is effective to regulate/maintain the back pressure chamber pressure to ensure fixed scroll/orbiting scroll engagement during operation of the scroll compressor and also reduce undesired power loss generated through the communication hole (¶ 0001, lines 27-29 of MUZIO). 
	In reference to Claim 4, FUJIO further teaches that a cover plate (cover 187, col. 19, line 2, Fig. 15) is fixedly connected to the fixed scroll end plate (115b) and a closed 
		the second medium pressure passage (includes 138a, Fig. 15) comprises: 
			a second passage (axial passage below the end of the lead line of reference numeral 189, Fig. 15) penetrating the fixed scroll end plate (115b) in an axial direction, the second passage (axial passage below the end of the lead line of reference numeral 189) being connected with the compression cavity (151a) when the orbiting scroll (118) is rotated to the second position relative to the fixed scroll (115); and 
			a third passage (138a) penetrating the fixed scroll end plate (115b) and the fixed scroll wrap (structure adjacent 115a) in the axial direction, the third passage (138a) being connected with the back pressure chamber (139) and connected with the second passage (axial passage below the end of the lead line of reference numeral 189) through the closed space (188).  
	In reference to Claims 5 and 6, FUJIO teaches an enthalpy-increasing hole (this element is broadly recited in line 5 of Claim 5 and discharge port 116/oil passage 185 are kinds of enthalpy-increasing holes; as the scroll compressor operates and heats up the fluid flowing through these holes is enthalpy-increasing, col. 18, line 45 and col. 21, lines 54 and 55, Fig. 15) is formed in the fixed scroll end plate (115b).  FUJIO does not teach a first medium pressure hole and features associated therewith.  MUZIO teaches a scroll fluid machine (title, Abstract, Figs. 1-5) where the first medium pressure hole (left opening 9a, ¶ 0001, line 49, Fig. 1) is provided at a position adjacent to an inside profile of the orbiting scroll wrap (1b); and when the fixed scroll wrap (spiral wrap that extends from 115b in Fig. 15 of FUJIO) and the orbiting scroll (118 of Fig. 15 of FUJIO) 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the first medium pressure hole and the elements and features associated therewith as recited in Claims 5 and 6 as taught by MUZIO and incorporate these features into FUJIO’s scroll compressor to ensure a phase difference exists between the first medium pressure hole and the enthalpy-increasing hole (Claim 5) and a port of the second passage is located at a position adjacent to an inside profile of the fixed scroll wrap and is located at another side of the enthalpy-increasing hole relative to the first medium pressure hole for the benefits having an orbital scroll operation that improves regulation of the back pressure chamber pressure during operation of the scroll compressor so that the fixed and the orbiting scrolls mesh and compress fluid during operation of the scroll compressor (¶ 0001, lines 27-29 of MUZIO).
	In reference to Claim 7, FUJIO also teaches that the third passage (138a is positioned radially beyond/outside of 152, Fig. 15) is positioned outside the second passage (152).  
	In reference to Claim 8, FUJIO further teaches that the closed space (188, Fig. 15) is provided with a backflow preventing device (188), and the backflow preventing 
	In reference to Claim 9, FUJIO also teaches that the backflow preventing device (188) comprises an elastic valve plate (includes 189), an end of the elastic valve plate is fixed to the fixed scroll end plate (189 is fixed to 115b at the right end of 189 in Fig. 15), and another end of the elastic valve plate (left end of 189 in Fig. 15) blocks or releases the second passage (138a) under the pressure difference between the compression cavity (151a, 151b) and the back pressure chamber (139).  
	In reference to Claim 12, MIZUNO further teaches that a port (at the left end of the left 9 in Figs. 1 and 2) of the first passage (the passage of the left 9 at the end of the lead line of reference numeral 9 in Fig. 1) formed at the outer circumferential wall of the orbiting scroll end plate (1a) is sealed by the seal (rectangular structure denoted by a cross hatch pattern that is different from the other scroll compressor structures, best seen in Fig. 1), and the orbiting scroll end plate (1a) is provided with a second medium pressure hole (9a) connected with the first passage (left 9) and having a free end penetrating the side end face (upper face of 1a, Figs. 1 and 2), adjacent to the fixed scroll (2), of the orbiting scroll end plate (1a);
		an end face of a free end of the fixed scroll wrap (2a) is provided with an annular gas guide groove (recessed part 2c, English Abstract, line 4, Fig. 7) intermittently connected with the second medium pressure hole (9a) along with the rotation of the orbiting scroll (1), and the annular gas guide groove (2c) is connected 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first medium pressure passage has a port with a seal and features associated therewith as taught by MUZIO and incorporate these features into FUJIO’s scroll compressor for the benefits of constructing a robust first medium pressure passage that is effective to regulate/maintain the back pressure chamber pressure during operation of the scroll compressor and that also reduces undesired power loss generated through the communication hole (¶ 0001, lines 27-29 of MUZIO).
 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over FUJIO and MIZUNO as applied to Claim 9 above, and further in view of US6264452 (Sun el al.; published on July 24, 2001) (SUN).
	In reference to Claim 10, FUJIO and MIZUNO teach a back flow preventing device and an elastic valve plate, however, FUJIO and MIZUNO do not teach a limit baffle fixed to the scroll end plate and positioned between the elastic valve plate and the fixed scroll end plate.  SUN teaches valve plate assembly of a compressor (title, Abstract, Figs. 1-9) having backflow preventing device (valve plate 10, 100, cal. 2, lines 17 and 50, Figs. 1-7) further comprises a limit baffle (valve seat 25 contains hole(s) that limit air exiting the plate, Figs. 1 and 9}, an end of the limit baffle is fixed to a fixed structure (mounted on scroll compressor 60, col. Z, lines 1-3), and the limit baffle (25) is positioned between the elastic valve plate (structure above 25 in Fig. 1) and the fixed scroll end plate valve plate (structure below 25 in Fig. 1).
	It would be obvious to the PHOSITA before the elective fling date to utilize a limit baffle positioned between the valve plate and the plate structure as taught by SUN and further incorporate this feature into the modified scroll compressor of FUJIO and MIZUNO for the benefits of providing a desirable seal and which can further withstand the stress during operation of the scroll compressor as explicitly described by SUN (col. 1, lines 4- 9).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over FUJIO and MIZUNO as applied to Claim 1 above, and further in view of US2016/0298627 (Knippen et al.; published on October 13, 2016) (KNIPPEN).
	In reference to Claim 13, FUJIO and MIZUNO teach a scroll compressor according to Claim 1 (see rejection of Claim 1 above).  FUJIO and MIZUNO do not explicitly teach a refrigeration system that includes a condenser, an evaporator, and a refrigerant circuit that connects these elements together.  KNIPPEN teaches a compressor control system that comprises a compressor (10, Fig. 1), a condenser (12), an evaporator (16) and a refrigerant circuit (see functional block diagram in Fig. 1) that connects the compressor (10), the condenser (12) and the evaporator (16).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the modified scroll compressor of FUJIO and MIZUNO scroll compressor incorporated in a refrigerant circuit that includes a compressor, a condenser, and an evaporator as taught by KNIPPEN for the benefit of utilizing the scroll compressor in commercially viable refrigeration, heat pump, HVAC, or chiller system product applications as taught by KNIPPEN (¶ 0003).

Response to Arguments
Applicants’ claim amendments and arguments filed in the reply filed on February 2, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) objections to the claims, and
			(iii) the previous 35 U.S.C. 112, second and fourth paragraph rejections 
which are hereby withdrawn by the Examiner. 

Applicants’ arguments with respect to independent Claim 1 have been considered (pp. 11-13 of Applicants’ reply filed on February 2, 2022) but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Upon consideration and search of amended independent Claim 1 a new rejection of Claim 1 is applied under 35 U.S.C. 103 based on FUJIO (US4958993) and MIZUNO (JPH0230284) and this rejection of Claim 1 is fully cited above. 

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US20060093504, US5169294, US7695257, and US5169294 is representative of the state of the art prior to the filing date of Applicants’ disclosure.  

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday February 18, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746